DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 9, 10, 13, 14, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson et al. U.S. Patent No. 6,667,474.

Regarding claim 1, Abramson discloses an interface for receiving ions in a carrier gas from an atmospheric pressure ion source 11 (“the ion source may comprise an electrospray ion source (ES) or atmospheric pressure chemical ionization source (APCI). In any event, the source includes an ion probe 11” [col. 2; lines 36-39]) at a spectrometer that is configured to analyze the received ions at a lower pressure (“The first chamber 16 communicates with the atmospheric pressure ionization chamber 21 via a capillary tube 22… the difference in pressure between the chambers 16 and 21 cause ions and gases to enter the orifice 23 of the capillary tube and flow through the capillary passage into the chamber 16… a second skimmer 34 and lens 35 which direct ions into the analyzing chamber 18 and into a suitable mass analyzer 12” [col. 2; line 

Regarding claim 2, Abramson discloses that the jet disruptor is configured to retract from a position to disrupt gas flow between the axial bore and the downstream aperture when the capillary tube is fully inserted through the axial bore (“a flap or seal 52… made of a resilient material so that when the capillary tube is withdrawn the flap closes the opening at the end of the heater assembly, thereby minimizing venting of high pressure gases into the low pressure adjacent chamber” [col. 3; lines 61-67]).

Regarding claim 3, Abramson discloses that the jet disruptor is arranged to rest in a position to disrupt gas flow between the axial bore and the downstream aperture and resiliently biased against displacement from the position upon insertion of the 

Regarding claim 9, Abramson discloses a sealing valve 83 located along the axial bore and configured to seal the axial bore when the capillary tube is removed (“The heater assembly includes a sealing ball 83 which is retained in a well 84 formed in the heater assembly by a spring-loaded fitting 86 secured to the heater by screws 87. Thus, as the capillary tube is removed, the ball 83 seals the bore of the heater preventing venting of the lower pressure chamber” [col. 4; lines 30-36]). 

Regarding claim 10, Abramson discloses that the sealing valve 83 comprises a ball valve or an electronically controlled valve (“The heater assembly includes a sealing ball 83 which is retained in a well 84 formed in the heater assembly by a spring-loaded fitting 86 secured to the heater by screws 87. Thus, as the capillary tube is removed, the ball 83 seals the bore of the heater preventing venting of the lower pressure chamber” [col. 4; lines 30-36]).

Regarding claim 13, Abramson discloses that the support assembly comprises a heated block around the axial bore (“Referring to FIG. 4, the end of the heater assembly may be provided with a flap or seal 52… made of a resilient material so that when the capillary tube is withdrawn the flap closes the opening at the end of the heater 

Regarding claim 14, Abramson discloses a vacuum pumping arrangement arranged to cause a pressure between the axial bore and the downstream aperture in the interface vacuum chamber to be lower than atmospheric pressure (“The ion transmission assembly includes successive chambers 16, 17 and 18, maintained at successively lower pressures with the mass analyzer 12 in the lowest pressure chamber. The first chamber 16 communicates with the atmospheric pressure ionization chamber 21 via a capillary tube 22” [col. 2; lines 53-55] – “pumps” are specifically referenced at [col. 1; line 18]).

Regarding claim 15, Abramson discloses an atmospheric pressure ion source (“the ion source may comprise an electrospray ion source (ES) or atmospheric pressure chemical ionization source (APCI). In any event, the source includes an ion probe 11” [col. 2; lines 36-39]); an interface for receiving ions in a carrier gas from the atmospheric pressure ion source in accordance with claim 1 (as discussed, above, with respect to the rejection of independent claim 1); and a mass analyzer or ion mobility analyzer, downstream from the interface (“The ion transmission assembly includes successive chambers 16, 17 and 18, maintained at successively lower pressures with the mass analyzer 12 in the lowest pressure chamber. The first chamber 16 communicates with the atmospheric pressure ionization chamber 21 via a capillary tube 22” [col. 2; lines 53-55] – “pumps” are specifically referenced at [col. 1; line 18]).

Regarding claim 16, Abramson discloses that the atmospheric pressure ion source comprises one or more of an electrospray ionization source and an atmospheric pressure chemical ionization source (“the ion source may comprise an electrospray ion source (ES) or atmospheric pressure chemical ionization source (APCI). In any event, the source includes an ion probe 11” [col. 2; lines 36-39]).

Regarding claim 17, Abramson discloses that “the mass analyzer may include, and is not limited to, time of flight (TOF), quadrupole, Fourier transform (FTMS), ion trap, magnetic sector or hybrid mass analyzers” [col. 2; lines 30-35].

Regarding claim 18, Abramson discloses a vacuum pumping arrangement (“pumps” are specifically referenced at [col. 1; line 18]), arranged to cause a first pressure in the interface vacuum chamber, below atmospheric pressure and to cause a second pressure in a chamber downstream the interface vacuum chamber, below the first pressure (“The ion transmission assembly includes successive chambers 16, 17 and 18, maintained at successively lower pressures with the mass analyzer 12 in the lowest pressure chamber. The first chamber 16 communicates with the atmospheric pressure ionization chamber 21 via a capillary tube 22” [col. 2; lines 53-55]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al. U.S. Patent No. 6,667,474 in view of Paoli U.S. Patent No. 3,913,174.

Regarding claim 4, Abramson discloses the claimed invention except that while Abramson discloses (“a flap or seal 52… made of a resilient material so that when the capillary tube is withdrawn the flap closes the opening at the end of the heater assembly, thereby minimizing venting of high pressure gases into the low pressure adjacent chamber” [col. 3; lines 61-67]), there is no explicit disclosure that the disruptor is a sheet metal strip.
Paoli discloses a resilient flap for deforming and returning to its original position, wherein “The flap 44 is preferably formed of resilient metal so that the flap is resiliently mounted” [col. 3; lines 17-19].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Abramson with a sheet metal strip, as taught by Paoli in order to utilize a material which has been known for forming resilient flaps in order to embody the generic flap of Abramson (for which no particular material is specified).

Regarding claim 5, Abramson illustrates, with respect to figure 4, that a first end of the sheet metal strip of the jet disruptor is affixed to the support assembly so that a 

Regarding claim 6, Abramson illustrates in figure 4 that the portion of the sheet metal strip distal the first end is coupled to the first end by a movable joint (the movable join being the central section of the disrupter 52, as illustrated in figure 4).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al. U.S. Patent No. 6,667,474 in view of Verenchikov U.S. PGPUB No. 2015/0233866.

Regarding claim 8, Abramson discloses that the capillary is inserted through a heater 41 ([col. 3; lines 31-36]) and a jet disrupter 52. However, Abramson does not explicitly disclose that the jet disrupter is resilient to a temperature of at least 200°C.
Verenchikov discloses a mass spectrometry apparatus (“the accelerated and wide bore IMS is coupled to a multi-reflecting time-of-flight mass spectrometer with a fast encoded orthogonal acceleration” [Abstract]), wherein it is desirable to form components from materials which may be resilient to temperatures of up to 250-300°C (“The ion source and IMS components have to be heated preferably up to 250-300 C, to avoid absorption of analyte molecules onto walls. The IMS should use clean materials, 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Abramson, forming the jet disruptor of a material that is resilient to a temperature of at least 200°C in order to withstand the temperature generated by the heater of Abramson, and to prevent outgassing when the jet disruptor is exposed to such temperatures.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al. U.S. Patent No. 6,667,474 in view of Park et al. U.S. PGPUB No. 2006/0108520.

Regarding claim 11, Abramson discloses the claimed invention except that while Abramson discloses a tube lens 36 in the interface vacuum chamber, there is no explicit disclosure of an ion funnel or that the axial bore of the capillary defines an axis that is offset from an axis of the downstream aperture.
Park discloses an interface for receiving ions in a carrier gas from an atmospheric pressure ion source (“In addition to ESI, many other ion production methods might be used at atmospheric or elevated pressure” [0009]) at a spectrometer (“any known type of mass analyzer (not shown) residing in chamber 179” [0108]) that is configured to receive the ions at a lower pressure (“two stage ion guide 199 is capable -2 mbar in second pumping chamber 175) and into a third pumping chamber 177” [0114]), the interface comprising: an interface vacuum chamber 173 having a downstream aperture (the entrance into chamber 175 from chamber 173 in figure 22) and including an ion funnel (“a segmented ion funnel” [Abstract], and illustrated in figure 22) arranged between an axial bore through which a capillary 186 is inserted and the downstream aperture in the interface vacuum chamber so as to direct ion flow towards the downstream aperture (as illustrated in figure 22). As illustrated in figure 22, the axial bore through which capillary 186 is inserted defines an axis that is offset from an axis through the downstream aperture.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Abramson with the off-axis ion introduction of Park in order to create a more compact apparatus which requires less linear space.

Regarding claim 12, Abramson discloses the claimed invention except that while Abramson discloses a tube lens 36 in the interface vacuum chamber, there is no explicit disclosure of an ion funnel or that the axial bore of the capillary defines an axis that is offset from an axis of the downstream aperture.
Park discloses an interface for receiving ions in a carrier gas from an atmospheric pressure ion source (“In addition to ESI, many other ion production -2 mbar in second pumping chamber 175) and into a third pumping chamber 177” [0114]), the interface comprising: an interface vacuum chamber 173 having a downstream aperture (the entrance into chamber 175 from chamber 173 in figure 22) and including an ion funnel (“a segmented ion funnel” [Abstract], and illustrated in figure 22) arranged between an axial bore through which a capillary 186 is inserted and the downstream aperture in the interface vacuum chamber so as to direct ion flow towards the downstream aperture (as illustrated in figure 22). As illustrated in figure 22, the axial bore through which capillary 186 is inserted defines an axis that is offset from an axis through the downstream aperture.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Abramson with the ion funnel of Park in order to appropriately focus ions introduced into a differential pumping chamber for passage into a downstream chamber through an exit aperture.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7; the prior art fails to teach or reasonably suggest, in combination with other claim limitations, An interface for receiving ions in a carrier gas from an atmospheric pressure ion source at a spectrometer, the interface comprising: a support assembly defining an axial bore, beveled at a first end, and arranged to allow a removable capillary tube to extend there through; and a jet disruptor positioned downstream from the axial bore and arranged to lie flat over the beveled end of the axial bore when the capillary tube is not fully inserted through the axial bore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881